ACCEPTED
                                                                                 03-15-00262-CV
                                                                                         5677170
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            6/15/2015 1:47:55 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK

                  No. 3-15-00262-CV
                                                               FILED IN
                                                        3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                                                        6/15/2015 1:47:55 PM
                       In the Court of Appeals            JEFFREY D. KYLE
                   Third District of Texas — Austin             Clerk



TEXAS ASSOCIATION OF ACUPUNCTURE AND ORIENTAL MEDICINE,

                                                         Appellant,
                                  v.

  TEXAS BOARD OF CHIROPRACTICE EXAMINERS AND YVETTE
YARBROUGH, EXECUTIVE DIRECTOR IN HER OFFICIAL CAPACITY,

                                                         Appellees.


       On Appeal from 201st District Court, Travis County, Texas
                    Cause No. D-1-GN-14-000355



APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME



                           Craig T. Enoch
                          Melissa A. Lorber
                           Shelby O’Brien
                        ENOCH KEVER PLLC
                  600 Congress Avenue, Suite 2800
                         Austin, Texas 78701
                 (512) 615-1200 / (512) 615-1198 fax

                       Attorneys for Appellant




                                  1
         Appellant Texas Association of Acupuncture and Oriental Medicine files

this unopposed motion seeking a 30-day extension of time to file its appellant’s

brief. See TEX. R. APP. P. 38.6(d). Appellant’s current deadline to file its brief is

July 9, 2015. Appellant seeks an extension to a new deadline of August 10, 2015.

No prior extensions have been requested. Counsel for appellees does not oppose

this motion.

         Appellant requests this extension to allow its counsel an opportunity to fully

analyze and brief the issues presented in this appeal. Counsel also has conflicting

deadlines in this Court, the Texas Supreme Court, other appellate courts, and trial

courts. This extension is sought in the interest of justice and not for purposes of

delay.

                                       PRAYER

         Appellant Texas Association of Acupuncture and Oriental Medicine

respectfully prays that this Court grant this extension of time for filing its brief

until August 10, 2015, and award it all further relief to which it may be justly

entitled.




                                            2
                                  Respectfully submitted,


                                  By: /s/ Craig T. Enoch
                                     Craig T. Enoch
                                       Texas Bar No. 00000026
                                       cenoch@enochkever.com
                                     Melissa A. Lorber
                                       Texas Bar No. 24032969
                                       mlorber@enochkever.com
                                     Shelby O'Brien
                                       Texas Bar No. 24037203
                                       sobrien@enochkever.com
                                     ENOCH KEVER PLLC
                                     600 Congress Avenue
                                     Suite 2800
                                     Austin, Texas 78701
                                     512.615.1200 Telephone
                                     512.615.1198 Fax
                                      Attorneys for Texas Association of
                                      Acupuncture and Oriental Medicine




                         CERTIFICATE OF SERVICE

      I hereby certify that, on June 15, 2015, the foregoing Appellant’s Unopposed
Motion for Extension of Time to file Appellant’s brief served via electronic service
on the following:

Joe H. Thrash
Assistant Attorney General
Administrative Law Division
P.O. Box 12548
Austin, Texas 78711
Joe.Thrash@texasattorneygeneral.gov
                                             /s/ Craig T. Enoch
                                             Craig T. Enoch


                                         3